Citation Nr: 1125781	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  10-19 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an earlier effective date prior to March 1, 2009 for additional compensation benefits for a dependent spouse.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1963 to September 1963, and from February 1967 to October 1968.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which granted service connection for diabetes mellitus type II and special monthly compensation for the loss of use of a creative organ.  A letter which accompanied the rating decision advised the Veteran that compensation was being paid to him as a single veteran with no dependants.  In a May 2009 Notice of Disagreement, the Veteran asserted that he was not receiving the correct disability compensation which he was owed, to include his spouse as a dependent.  The Board now takes the Veteran's appeal as to that issue.

In his May 2010 substantive appeal, the Veteran requested that a hearing be scheduled in this matter, to be held at the Board's Central Office in Washington, D.C.  Accordingly, a Central Office hearing was scheduled to be held in November 2010.  Notice to that effect was mailed to the Veteran's address in August 2010.  The Veteran did not appear at the scheduled hearing or offer an explanation for his failure to appear; as such, his request for a hearing is deemed withdrawn.  


FINDINGS OF FACT

1.  A March 2006 rating decision, mailed to the Veteran in April 2006, granted the Veteran service connection and a 50 percent disability rating for posttraumatic stress disorder (PTSD), effective March 16, 2004.

2.  An accompanying April 2006 notice letter informed the Veteran of the grant of service connection for PTSD, that previously provided information concerning his dependents was incomplete, and that before VA can pay additional benefits for his dependent(s), the Veteran must send a VA Form 21- 686c, "Declaration of Status of Dependents" with every blank on the form which applies to him being completed.  The Veteran did not respond to the April 2006 notice letter.

3.  A subsequent January 2009 rating decision granted the Veteran service connection for diabetes mellitus, type II.  An accompanying letter informed the Veteran that benefits were being paid to him based upon his understood status as a single veteran with no dependents and that he was required to submit a VA Form 21-686c to identify his dependents.

4.  In February 2009, the Veteran submitted an incomplete VA Form 21-686c.  In April 2009, another notice letter was mailed to the Veteran requesting him to provide complete responses and to resubmit the VA Form 21-686c within 30 days.

5.  In June 2009, the Veteran provided a completed VA Form 21-686c, a marriage certificate documenting his marriage to his current spouse, and a 1986 divorce decree documenting his divorce from his prior spouse.


CONCLUSION OF LAW

The criteria for payment of VA dependency benefits for a dependent spouse prior to March 1, 2009 have not been met.  38 U.S.C.A. §§ 1115, 5110(f) (West 2002); 38 C.F.R. §§ 3.401(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

VCAA notice is not necessary in regards to an earlier effective date claim.  The facts regarding this appeal are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the Court held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the earlier effective date issue here on appeal.  Application of pertinent provisions of the law and regulations will determine the outcome.  In particular, the outcomes of the earlier effective date claim depend exclusively on documents which are already contained in the Veteran's VA claims folder

Furthermore, in the instant case regarding earlier effective date, the facts are not in dispute.  Resolution of the appellant's appeal is dependent on the date of the Veteran's submission of dependent information.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

II.  Earlier Effective Date Prior to March 1, 2009
to Add Dependent Spouse

A.  Veteran's Contentions

In his May 2009 Notice of Disagreement, the Veteran argues that he first notified VA of his marriage to his current spouse in a 2004 VA Form 21-526, in which he first asserted a claim of service connection for posttraumatic stress disorder (PTSD).  According to the Veteran, he also provided a copy of his marriage certificate as documentation of his marriage to his current spouse.

In his May 2010 substantive appeal, the Veteran appears to argue that VA has previously acknowledged his status as a married veteran.  In this regard, he asserts that a July 2004 rating decision acknowledges that he was married.  He also reasserts that he had first provided a copy of his marriage license and a VA Form 21-686c at the same time that he filed his 2004 claim.  Hence, he asserts, the effective date for the addition of his spouse should be the date of his 2004 claim.  In concluding, the Veteran asserted, "I feel the oversight was on [the RO's] behalf and therefore I should not be penalized."

B.  Analysis

In summary, the Veteran asserts that his dependency benefits should be effective from March 16, 2004, the date on which his initial claim with VA, for service connection for PTSD, was received by VA.  Contrary to the Veteran's assertions, however, a review of the claims file does not indicate that a marriage license was received by VA with his March 2004 claim.  A review of the March 2004 claim does indicate that the Veteran partially completed "Part C" of his submitted VA Form 21-526, thereby indicating his intention to seek dependency benefits on behalf of his current spouse.  Service connection for PTSD was denied in a July 2004 rating decision.

In January 2005, the Veteran filed a Notice of Disagreement, thereby preserving his appeal of the RO's denial of service connection for PTSD.  In a March 2005 letter to VA, the Veteran requested that his file be reviewed by a Decision Review Officer (DRO) and that his spouse be permitted to participate in an October 2005 informal hearing before the DRO.  In a rating decision which was mailed to the Veteran in April 2006, the Veteran's claim of service connection for PTSD was granted effective March 16, 2004.  An accompanying letter advised the Veteran that the previously provided information concerning his dependents was incomplete and requested that he complete and provide a VA Form 21-686c, "Declaration of Status of Dependents."  The letter clearly advised the Veteran that additional benefits for his dependents would not be paid until receipt of the completed form.  Nonetheless, the Veteran did not provide a VA Form 21-686c at that time, nor did he respond with any other information concerning his dependent spouse.

The Veteran did not contact VA again until February 2008, at which time he filed claims seeking service connection for diabetes mellitus, type II and for a prostate condition.  A January 2009 rating decision granted service connection for diabetes mellitus, type II effective March 3, 2008 and deferred the issue of service connection for a prostate condition (service connection for a prostate condition was ultimately denied in an April 2009 rating decision).  As discussed in the introduction section of this decision, a letter accompanying the January 2009 rating decision notified the Veteran that compensation payments were being made to him as a single veteran with no dependents.  The letter once again requested that the Veteran provide a completed VA Form 21-686c for the purpose of identifying his dependents.

In February 2009, the Veteran provided an incomplete VA Form 21-686c.  In April 2009, VA wrote to the Veteran and advised that the received VA Form 21-686c was again incomplete.  A copy of the received VA Form 21-686c was also provided to the Veteran and the blank spaces requiring the Veteran's response were highlighted for his reference and attention.  The Veteran was requested to provide a completed VA Form 21-686c within 30 days.  Once again, however, a timely response was not received from the Veteran.  In June 2009, he was denied dependency benefits.

Later that month, the Veteran finally completed and resubmitted a VA Form 21-686c.  Copies of the Veteran's marriage certificate to his current spouse and a 1986 divorce decree from his prior spouse were also provided.  In an October 2009 decision letter, the Veteran's dependency benefits were granted effective March 1, 2009.

Regarding additional compensation for dependents, the effective date will be the latest of the following dates of claim: (1) date of veteran's marriage, or birth or adoption of his child, if evidence of the event is received within one year of the event; or the date notice is received of the dependent's existence, if the evidence is received within one year of VA's request; (2) date dependency arises; (3) effective date of the qualifying disability rating, if evidence of dependency is received within one year of notification of such rating decision; or (4) date of commencement of the Veteran's award.  38 C.F.R. § 3.401(b).

A Veteran who is in receipt of disability compensation of 30 percent or more is entitled to an additional allowance for each dependent.  38 U.S.C.A. § 1115.  In this case, the Veteran was granted service connection for PTSD, by an April 2006 rating decision, with an effective date of March 16, 2004 for an initial 50 percent disability rating.  For purposes of administering 38 C.F.R. § 3.401(b)(3), the Board notes that this April 2006 rating decision provided the Veteran with initial notification of his "qualifying disability rating."
Additionally, 38 U.S.C.A. § 5110(f) specifically notes that "[a]n award of additional compensation on account of dependents based on the establishment of a disability rating in the percentage evaluation specified by law for the purpose shall be payable from the effective date of such rating; but only if proof of dependents is received within one year from the date of notification of such rating action (emphasis added).

Despite multiple requests, the Veteran did not submit a properly completed VA Form 21-686c, "Declaration of Status of Dependents," until June 23, 2009, more than three years after the RO's April 2006 letter advising him that his claim of service connection for PTSD was being granted effective March 16, 2004.  The Veteran's VA Form 21-686(c) was not received by VA until June 23, 2009.  As previously noted, under 38 U.S.C.A. § 5110(f) and 38 C.F.R. § 3.401(b)(3), a dependency award will only be payable from the effective date of a rating if proof of dependents is received within one year from the date of notification of the qualifying disability rating.  In view of the foregoing, the Veteran should not be granted a dependency award from March 16, 2004, the effective date of the qualifying rating.

The Veteran disputes the fact that he did not inform VA of his dependents until June 23, 2009, asserting that information concerning his dependent spouse was provided with his original March 16, 2004 claim for service connection for PTSD.  Nonetheless, as discussed above, the information provided by the Veteran at that time was incomplete, and moreover, was not supported by receipt of a marriage certificate at that time.  Despite subsequent requests by VA that the Veteran provide additional information concerning his dependent spouse, a properly completed VA Form 21-686c and accompanying marriage certificate and decree of divorce from the Veteran's prior spouse was not received by VA until June 23, 2009.

Even if the Board were to accept the Veteran's argument that he adequately informed the RO of his dependent spouse with his March 16, 2004 claim, the Board notes that the information he provided at that time is no longer applicable or relevant.  In this regard, the Board first notes that the regulations indicate that the Veteran must inform VA of information regarding his dependents when asked for that information in order to receive additional compensation for his dependents.  See generally 38 C.F.R. § 3.401(b).  Given that more than two years passed from the time that the Veteran first notified VA of his spouse in his March 2004 claim and the RO's April 2006 rating decision initially granting service connection for PTSD, the Board finds that there would be no way for VA to be aware of the Veteran's marital status until fully notified by the Veteran.  In this regard, the Board notes that the Veteran's own marital history, as reported in his complete VA Form 21-686c, includes two prior marriages thus underscoring the point that any veteran's marital status may change at any time.  The record thus clearly indicates that even if the law did not require that the Veteran provide information regarding his dependents when asked by VA before dependency benefits are provided, there would be no way for VA to know of his dependency situation until he notified VA of the applicable information.

Moreover, to the extent that the Veteran disputes the date of receipt of his VA Form 21-686(c), the Board finds that there is simply no evidence in the claims file that a completed VA Form 21-686(c) and/or marriage certificate was provided to VA with his March 2004 claim or at any point thereafter until June 23, 2009.  Further, the Board notes that the Court has ruled that there is a "presumption of regularity" under which it is presumed that Government officials have properly discharged their official duties.  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)).  While Ashley dealt with regularity of procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the Court applied this presumption of regularity to procedures at the RO.  In this case, no clear evidence to the contrary has been presented with which to rebut the presumption of regularity.  It is therefore presumed that the Veteran received letters separately mailed to him in April 2006, January 2009, and April 2009 and informing him that he needed to provide information regarding his dependents.  Additionally, it is presumed that the completed VA Form 21-686(c) and marriage certificate provided by him was not received by the RO until June 23, 2009 and that any correspondence from the appellant mailed to the RO was attached to the appellant's claims file at the time date stamped.

Furthermore, the Veteran appears to be making an argument on the basis of equity regarding his dependency compensation.  The Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The evidence of record thus indicates that the Veteran's claim for an an earlier effective date prior to March 1, 2009 for additional compensation benefits for a dependent spouse must be denied.


ORDER

Earlier effective date prior to March 1, 2009 for additional compensation benefits for a dependent spouse is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


